Title: To George Washington from Henry Lee, 16 April 1785
From: Lee, Henry
To: Washington, George



Dear Sir
Leesylvania [Va.] April 16th 1785

I have Sent you by your Servant 2½ bushels of the Naked Italian Barley wch will be Enough for your ground as it branches much I never Sewed it very thick; it requires Strong Land, & never grows tall, has a thick Stem & large luxuriant heads, wch hangs near the Earth, and if Cut there is a great waste of the grain in harvesting; therefore I have it pulled up by the hand, and as it is a rear ripe grain to Prevent the birds (who are very fond of it) from distroying it I Sow it in the Neighbourhood of Oats—I have also Sent you a few of Madzays Italian Peas wch are fine for the table I think nearly equal to the Marrowfat—you will also receive 14 of the Cotton Scions wch require Low sunken ground, Mrs Lee joins in best Wishes for Mrs Washington & yourself With the greatest Esteem & regard I am Dr Sir Your Most Obt hble Servt

Henry Lee

